                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION                                            FILED
                                                                                     Scott L. Poff, Clerk
                                                                                  United States District Court

                                                                            By tblanchard at 1:01 pm, Jan 15, 2019
 TAVON R. WRIGHT,

                Plaintiff,                              CIVIL ACTION NO.: 4:17-cv-195

        v.

 CITY OF SAVANNAH; and DET. KEVIN
 FIKES,

                Defendants.


                                         ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation of October 22, 2018, (doc. 10), to which the

parties did not file objections.      Accordingly, the Court ADOPTS the Report and

Recommendation as the opinion of the Court. The Court DISMISSES all claims against the City

of Savannah and DISMISSES Plaintiff’s false arrest and conditions of confinement claims against

Detective Fikes for failure to state a claim. Plaintiff’s malicious prosecution claim against

Detective Fikes shall proceed.

       SO ORDERED, this 15th day of January, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
